EXHIBIT 10.11 HOMETOWN BANK "SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN" Participation Agreement For Susan K. Still THIS AGREEMENT is entered into by and between the undersigned Eligible Employee and HomeTown Bank (“Plan Sponsor”). The Plan Sponsor and the Eligible Employee hereby agree, for good and valuable consideration, the value of which is hereby acknowledged, that the Eligible Employee shall become a Participant in the Supplemental Executive Retirement Plan (the “Plan”) as such Plan has a Plan effective date of October 1, 2013 and as the same may hereafter be modified or amended. The Participant does hereby acknowledge that she has been provided with a copy of the Plan as currently in effect and agrees to the terms and conditions thereof. In consideration of my designation as a Participant, I hereby agree to the following terms and conditions: 1.I agree to be bound by all of the terms and conditions of the Plan, this Participation Agreement, and to perform any and all acts required by me thereunder and hereunder. Capitalized terms used herein but not defined herein shall have the meanings ascribed to such terms in the Plan. 2 . I have the right to designate the Beneficiary or Beneficiaries, and thereafter to change the Beneficiary or Beneficiaries, of any survivor benefit payable under the Plan, by completing and delivering to the Plan Administrator a Beneficiary Designation Form. 3
